ORDER
PER CURIAM
John Vollmann appeals from the trial court’s judgment in favor of the Board of Trustees of the Police Retirement System of St. Louis on his application for service-connected disability benefits. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).